Citation Nr: 0828824	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
hearing loss and tinnitus. 


FINDING OF FACT

The record contains no credible, probative evidence which 
links the veteran's current hearing loss and tinnitus 
disorders to active military service.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2007). 

2.  Tinnitus was not incurred during active military service.  
38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§3.102, 3.159 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for hearing loss and 
tinnitus, which he attributes to noise exposure during 
service while assigned as a weapons loader.  He stated that 
he would load weapons with big clips of ammo while it was 
being fired and that he could not cover his ears.  He said 
that this is when his ears started ringing and have "never 
stopped."  The veteran reports that at separation he did not 
have a hearing test nor was he asked if he had tinnitus or 
hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303,  3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

Service treatment records (STRs) contain no record of any 
complaints of or treatment for hearing loss or tinnitus.  
Both entry and separation examinations show "15/15" hearing 
in both ears.
In April 2006 the veteran underwent a VA audiological 
examination.  During the examination he denied any noise 
exposure in service and denied having tinnitus, and averred 
that his hearing loss began "two years ago."  Audiology 
testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
25
30
55
60
Left 
ear
15
20
30
75
75

Although the veteran reported no noise exposure during 
service, a VA cover sheet included an "x" next to an entry 
which indicated that hearing loss was suggested and the 
veteran did report noise exposure in service.  In addition, 
the entry noted that there is a possibility that hearing loss 
and tinnitus was due to military noise exposure.  These 
documents were submitted by the veteran directly to VA.  
Interestingly, in the computerized VA record of that 
examination, the box indicating that the veteran has reported 
noise exposure while in the military and that it was possible 
that the hearing loss and/or tinnitus is due to military 
exposure was not checked as it was on the form that the 
veteran submitted to VA.  Both forms indicated that it was 
recommended that the veteran file a claim for service-
connected disability.

In August 2006 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  The examiner reports 
that the claims file was reviewed pursuant to this 
examination.  During the examination the veteran reported 
that he was exposed to 5" gun and 90mm quad gun noise and 
machinery noise as a loader/powderman in the Coast Guard.  He 
also reported that his symptoms "started about 20+ years 
ago."

Audiology testing found speech recognition scores of 92 in 
the right and left ear.  Testing also yielded the following 
auditory thresholds:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
30
30
45
55
70
Left 
ear
30
25
40
60
80

According to the examiner, these findings show mild to severe 
bilateral sensorineural hearing loss.  She reviewed the April 
2006 case history form filled out by the veteran and noted 
that he denied having any noise exposure in service and 
tinnitus.  When queried by the examiner about this, the 
veteran stated that he "did not know" why he reported that 
in April.  Unfortunately, an opinion as to etiology was not 
proffered.  The examiner stated that she could not render an 
opinion due to "the conflicting statements, lack of evidence 
of a hearing loss in service or immediately after, and no 
documentation verifying what the vet[eran] did in the 
service."

A letter dated November 2006 from a private treating 
physician stated the following:

I have been the attending physician for 
Mr. Froman for a number of years.  My 
last visit with him was 12/00.  My 
understanding is that the patient is 
experiencing difficulty with his 
hearing and if so, it is more likely 
due to his war time exposure to noise 
trauma.  I cannot give you any updates 
on the patient's status in that I have 
not seen him now for approximately 6 
years.

The veteran maintains that this letter constitutes competent 
medical evidence that his claimed hearing problems are 
related to noise  While the veteran is competent to testify 
as to his in-service experiences and symptoms, where, as 
here, the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board notes that the private physician failed to state 
whether his opinion, which was not supported by any 
rationale, was based on a review of medical records.  While 
an examiner can render a current diagnosis based upon his 
examination of the veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In this regard the Board notes the 
veteran's April 2006 statements regarding an absence of in-
service noise exposure and symptoms for at least 45 years 
after service.  Additionally, the private physician's 
statements regarding "war time exposure" gives pause since 
records show that the veteran's active duty service was 
during peacetime.  The November 2006 physician's opinion is 
consequently accorded no weight.  See Reonal v. Brown, 5 
Vet.App. 458, 461 (1993) (an inaccurate factual premise has 
no probative value).  

In sum, the evidence confirms that the veteran has a current 
hearing loss disorder, but the record contains no credible, 
competent and probative evidence that links this disorder or 
tinnitus to active military service.  The first VA 
examination cover sheet of April 2006 submitted by the 
veteran indicated only that it was possible that hearing loss 
and/or tinnitus is due to service.  This is insufficient to 
support a grant.  Moreover, in this case, the Board finds 
that the veteran's statements in support of his claim 
concerning the onset of tinnitus and claimed noise exposure 
in service are not credible.  The Board instead finds 
credible the statements the veteran made in April 2006 to a 
VA medical provider before he filed a claim for VA benefits.  
At that time, the veteran reported that he did not have noise 
exposure in service and that his hearing loss began two years 
prior.  He also reported that he did not have 
ringing/buzzing/hissing/clicking in his ears.  His later 
statements made in connection with a claim for service 
connection, which contradict his earlier statements, are not 
found to be credible.  In addition, the veteran reported that 
he left service with hearing loss and was not given a hearing 
test.  A separation examination report, however, indicated 
that whispered voice and spoken voice tests were given and 
were normal.  There is no competent, probative evidence of 
record that would impugn that examination.  This evidence 
also supports the finding that the veteran's statements in 
support of the claim are not credible.  Service connection 
for hearing loss and tinnitus must therefore be denied.  38 
C.F.R. §3.303.

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable since the 
preponderance of the evidence is against the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in July 2006 apprised the veteran 
of the information and evidence necessary to establish his 
claim for service connection for hearing loss and tinnitus.  
He was also advised of the evidence that VA would seek to 
provide and of the information and evidence that he was 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  The 
letter also informed him of how VA establishes disability 
ratings and effective dates in the July 2006 letter.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the veteran has been accorded a C&P 
examination with regard to his claim for service connection 
for hearing loss and tinnitus; the report of which is of 
record.   Any errors with respect to the examination are 
harmless in this case based on the credibility determinations 
that were made above and no corrective action need be taken.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


